DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 20170198934 A1) in view of Kim (US 20220196267 A1).

Regarding claim 1:
Shaffer discloses an air conditioner unit for conditioning an indoor space ([0022]), the air conditioner unit comprising: 
a housing #20 defining an indoor portion #12 and an outdoor portion #14, the housing further defining an exhaust outlet downstream from the indoor portion to exhaust air therefrom (see airflow arrow shown in Fig.10); 
an outdoor heat exchanger assembly disposed in the outdoor portion ([0010]) and comprising an outdoor heat exchanger #30; 
an indoor heat exchanger assembly disposed in the indoor portion ([0010]) and comprising an indoor heat exchanger #40 and an indoor fan #42; 
a compressor #34 in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger ([0030]).

Shaffer does not disclose a sterilization light assembly disposed within the indoor portion and directed at the indoor fan to transmit an ultraviolet light emission thereto.
Kim teaches an air conditioner unit for conditioning an indoor space, the unit including a sterilization light assembly #50 (see at least Fig. 1) disposed within the indoor portion and directed at an indoor fan #46 to transmit an ultraviolet light emission thereto ([0043-0045]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shaffer with a sterilization light assembly disposed within the indoor portion and directed at the indoor fan to transmit an ultraviolet light emission thereto as taught by Kim.

One of ordinary skills would have recognized that doing so would have prevented bacteria growth 
in the air conditioner unit as suggested by Kim ([0004-006]); thereby, providing cleaner air to the occupants nearby.

Regarding claim 2:
Shaffer as modified discloses all the limitations.
Kim further discloses wherein the sterilization light assembly is disposed between the indoor heat exchanger and the indoor fan along a transverse direction (in the transverse left-right direction of Fig. 1 of Kim, the sterilization light assembly #50 is disposed between the rightmost edge of the indoor heat exchanger #44 and the leftmost edge of the indoor fan #46).

Regarding claim 3:
Shaffer as modified discloses all the limitations.
Kim further discloses wherein the sterilization light assembly is disposed beneath the exhaust outlet along a vertical direction (see at least Fig. 1 of Kim).

Regarding claim 4:
Shaffer as modified discloses all the limitations.
Kim further discloses wherein the indoor fan defines a rotation axis about which the indoor fan rotates, and wherein the sterilization light is directed off center to the rotation axis to avoid direct UV light transmission under the fan blade (see at least Fig. 1 of Kim).

Regarding claim 5:
Shaffer as modified discloses all the limitations.
Shaffer further discloses wherein the indoor fan is disposed along an airflow path between an intake segment of the indoor portion and an exhaust segment of the indoor portion upstream from the exhaust outlet (airflow arrows showing an airflow path between an intake segment of the indoor portion and an exhaust segment of the indoor portion upstream from the exhaust outlet; Fig. 10), wherein the air conditioner unit further comprises a cutoff panel (panel shown above heat exchanger 40) separating the intake segment from the exhaust segment (arrows showing lowing intake segment and upper exhaust segment separated by the cutoff panel; Fig. 10), and when combined with the air conditioner unit of Kim having the sterilization unit in the curved outlet wall downstream of the fan would arrive at the arrangement of the sterilization light assembly is disposed directly above the cutoff panel.

Regarding claim 6:
Shaffer as modified discloses all the limitations.
Shaffer further discloses wherein the indoor fan is disposed along an airflow path between an intake segment of the indoor portion and an exhaust segment of the indoor portion upstream from the exhaust outlet (airflow arrows showing an airflow path between an intake segment of the indoor portion and an exhaust segment of the indoor portion upstream from the exhaust outlet; Fig. 10), wherein the air conditioner unit further comprises a cutoff panel (panel shown above heat exchanger 40) separating the intake segment from the exhaust segment (arrows showing lowing intake segment and upper exhaust segment separated by the cutoff panel; Fig. 10), and when combined with the air conditioner unit of Kim having the sterilization unit disposed directly beneath the curved outlet wall downstream of the fan would arrive at the arrangement of the sterilization light assembly disposed directly beneath the cutoff panel.

Regarding claim 7:
Shaffer as modified further discloses a mounting bracket #82 supporting the sterilization light assembly within the indoor portion (see Kim, Fig. 3).

Shaffer as modified does not specifically disclose wherein the mounting bracket is made of metal.

Nonetheless, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shaffer as modified with the mounting bracket made of metal.

One of ordinary skills would have recognized that doing so would have provided a sturdier assembly, as metal is known to be a strong and durable material.

Regarding claim 9:
Shaffer as modified discloses all the limitations.
Shaffer further discloses wherein the indoor fan comprises a hollow tangential fan ([0035-0036]).

Regarding claim 10:
Shaffer as modified discloses all the limitations.
Shaffer further discloses wherein the indoor fan comprises a plurality of metal fan blades #70 ([0035-0036]).

Claim(s) 10-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 20170198934 A1) in view of Yuen (US 20050287051 A1).

Regarding claim 11:
Shaffer discloses an air conditioner unit (Fig. 1) for conditioning an indoor space ([0002]), the air conditioner unit comprising: 
a housing #20 defining an indoor portion #12 and an outdoor portion #14, the housing further defining an exhaust outlet downstream from the indoor portion to exhaust air therefrom (air
shown with exhaust outlet via airflow arrows; Fig. 10); 
an outdoor heat exchanger assembly disposed in the outdoor portion ([0010]) and comprising an outdoor heat exchanger #30; 
an indoor heat exchanger assembly disposed in the indoor portion ([0010]) and comprising an indoor heat exchanger #40 and an indoor fan #42, the indoor fan being disposed along an airflow path between an intake segment of the indoor portion and an exhaust segment of the indoor portion upstream from the exhaust outlet (airflow arrows showing an airflow path between an intake segment of the indoor portion and an exhaust segment of the indoor portion upstream from the exhaust outlet; Fig. 10); 
a compressor #34 in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger ([0030]); 
a cutoff panel (panel shown above heat exchanger #40, Fig. 10) separating the intake segment from the exhaust segment (see arrows showing lower intake segment and upper exhaust segment separated by the cutoff panel; Fig. 10).

Shaffer does not disclose a sterilization light assembly disposed within the intake segment to transmit an ultraviolet light emission to the airflow path.

Yuen teaches an air conditioner unit for conditioning an indoor space (Fig. 2), the unit including a sterilization light assembly #20 (see at least Fig. 2) disposed within intake segment to transmit an ultraviolet light emission to the airflow path (see Fig. 2; [0020] and [0024]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shaffer with a sterilization light assembly disposed within the intake segment to transmit an ultraviolet light emission to the airflow path as taught by Yuen.

One of ordinary skills would have recognized that doing so would have prevented bacteria growth 
in the air conditioner unit; thereby, providing cleaner air to the occupants nearby.

Regarding claim 12:
Shaffer as modified discloses all the limitations, except for wherein the sterilization light assembly is disposed between the indoor heat exchanger and the indoor fan along a transverse direction.

Nonetheless, providing the sterilization light assembly between the indoor heat exchanger and the indoor fan along a transverse direction is recognized as a matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shaffer as modified with the sterilization light assembly disposed between the indoor heat exchanger and the indoor fan along a transverse direction.

One of ordinary skills would have recognized that doing so would have facilitated access to the sterilization light assembly for service and replacement; especially in instances where lots of clearance is provided between the indoor heat exchanger and the indoor fan.

Regarding claim 13:
Shaffer as modified discloses all the limitations.
Yuen further teaches wherein the sterilization light assembly #20 is disposed beneath the exhaust outlet along a vertical direction (see Fig. 2).

Regarding claim 14:
Shaffer as modified discloses all the limitations.
Yuen further teaches wherein the indoor fan defines a rotation axis about which the indoor fan rotates, and wherein the sterilization light is directed off center to the rotation axis to avoid direct UV light transmission under the fan blade (see Fig. 2).

Regarding claim 15:
Shaffer as modified discloses all the limitations.
Yuen further teaches wherein the sterilization light assembly is attached to a cutoff panel separating the intake segment from the exhaust segment (see Fig. 2).

Regarding claim 16:
Shaffer as modified discloses all the limitations.
Yuen further teaches wherein the sterilization light assembly is disposed directly beneath a cutoff panel #6 along a vertical direction (see Fig. 2).

Regarding claim 17:
Shaffer as modified further discloses a mounting bracket supporting the sterilization light assembly within the indoor portion (see Yuen, Fig. 2).

Shaffer as modified does not specifically disclose wherein the mounting bracket is made of metal.

Nonetheless, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shaffer as modified with the mounting bracket made of metal.

One of ordinary skills would have recognized that doing so would have provided a sturdier assembly, as metal is known to be a strong and durable material.

Regarding claim 19:
Shaffer as modified discloses all the limitations.
Shaffer further discloses wherein the indoor fan comprises a hollow tangential fan ([0035-0036]).

Regarding claim 20:
Shaffer as modified discloses all the limitations.
Shaffer further discloses wherein the indoor fan comprises a plurality of metal fan blades #70 ([0035-0036]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 and 18 are respectively rejected on the ground of nonstatutory double patenting as being unpatentable over allowable claims 1 and 11 of copending application 17230368. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims recite similar subject matter despite a slight difference in wording, making these inventions obvious variant of one another. For example, a lens by nature always has a solid structure. “Fully covering the UVC light by the lens casing” is an obvious rewording of “sealing the UVC light by the lens casing”. Lastly “the light source directed rearward” is an obvious variation because, by nature, all structures can be said to be directed in all directions at least by virtue of being three dimensional elements; and alternatively, rearrangement of parts is known to be an obvious variation. See MPEP 2144.04.

This is a provisional nonstatutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goel (US 20110011112 A1) teaches a UV light #120 disposed between a fan and a heat exchanger.

Wetzel (US 20060021375 A1) teaches a sterilization light assembly #20 in an indoor portion of an air conditioning housing (Fig. 1).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763